Lumpkin J.,
By the Court. delivering the opinion.
According to the construction put upon the statute de donis, by the English Courts, as to real estate, the limitation, over in this will, is too remote and void. And that under the Act of 1821, as expounded by a majority of this Court, (myself dissenting,) in Gray vs. Gray, 20 Ga. Rep. 840. Cressy Engram, the daughter of the testator, took an absolute fee in the negro woman Hester, and the marital rights of the husband attaching thereon, he had the right to dispose of the property by sale, and that consequently, the complainants in the bill have no interest therein. In other words, the bill must be dismissed for want of equity.
Judgment reversed.